Citation Nr: 1045933	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1973.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
entitlement to service connection for PTSD.

The Court has held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (claim for benefits based on PTSD encompassed 
benefits based on other psychiatric disabilities).  Therefore, 
despite the fact the issue of service connection for depression 
has not been developed by the RO, the Board construes the 
Veteran's claim for PTSD as encompassing entitlement to service 
connection for a psychiatric disability, to include PTSD and 
depression, regardless of the precise diagnosis. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) 
(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A February 2010 treatment note from a private mental health 
provider stated that the Veteran had been treated at that 
facility since September 2009 for PTSD.  There are no other 
records from this treatment provider of record.  VA has a duty to 
obtain relevant records of private treatment.  38 U.S.C.A. § 
5103A (b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  
These records are relevant to the appeal and efforts to obtain 
them should be conducted following the procedures under 38 C.F.R. 
§ 3.159 (2010).  

In a statement received in February 2010, the Veteran identified 
two stressors and provided specific dates.  He reported that 
while serving as a Military Policeman in Korat, Thailand, in July 
or August 1969, he witnessed a van with a service member and four 
of his family members catch fire and kill all five people inside 
following a traffic accident.  In August or September 1969, he 
stated that he was sent to investigate a possible homicide or 
suicide in downtown Korat, Thailand, where a Thai National fell 
from the 6th floor of the building.  An attempt has not been made 
to verify these events, which may be included in the military 
police record.  As these records are relevant to the claim, an 
attempt must be made to verify the stressors adequately 
identified by the Veteran.  

In regard to PTSD, VA has amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), 
respectively, and by adding a new paragraph (f) (3) that reads as 
follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with 
an event or circumstance that involved actual or 
threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror.
75 Fed. Reg. 39843 (Jul. 13, 2010).

The Veteran has described several stressors, including the fear 
of enemy attack and death.  Service records verify that he served 
as a Military Policeman during the Vietnam War.  Therefore, an 
examination must be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Provide the appellant with a letter 
requesting that he provide a release to 
obtain the records of his private mental 
health treatment.  If he provides the 
release, follow the procedures outlined for 
obtaining private medical records in 38 
C.F.R. § 3.159.  If he does not provide the 
release, request that he obtain the records.

2.  Once all available records have been 
provided, the Veteran should be scheduled for 
a VA psychiatric examination.  The examiner 
should review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should provide an opinion as to 
whether the Veteran meets the criteria for a 
diagnosis of PTSD.  If not, the examiner 
should specify which of the criteria are not 
met.  If the Veteran does meet the PTSD 
criteria, the examiner should specify the 
stressors supporting the diagnosis.  

The examiner should also provide an opinion 
as to whether any other currently diagnosed 
psychiatric disability, including depression, 
at least as likely as not (e.g., a 50 percent 
or greater probability) had its onset in 
service or is the result of a disease or 
injury in service.

The examiner should provide a rationale for 
each of the opinions that takes into account 
the Veteran's reports of his history, the 
reported in-service injuries, exposures, or 
events, and his current symptoms.

3.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the opinion and 
rationale requested in this remand.

4.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case, before the claims file is returned to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



